           Case 4:20-cv-00034 Document 1 Filed 05/05/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              PECOS DIVISION

EMMANUEL GACHAU,

      Plaintiff,
v.                                            C.A. No.:    4:20-cv-34

TIER ONE ENERGY SERVICES, LLC, and
MARCOS GALVAN,

     Defendants
__________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, EMMANUEL GACHAU (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, sues Defendants, TIER ONE

ENERGY SERVICES, LLC, and MARCOS GALVAN (hereinafter sometimes

collectively referred to as “Defendants”), and in support thereof states as follows:



                                INTRODUCTION

      1.     This is an action by Plaintiff against his employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.
           Case 4:20-cv-00034 Document 1 Filed 05/05/20 Page 2 of 7




                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in

29 U.S.C. § 216(b).



                                       VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, TIER ONE ENERGY SERVICES, LLC, has offices Reeves County,

Texas.



                                  THE PARTIES

      4.     Plaintiff, EMMANUEL GACHAU, is an individual residing in Lake

County, Florida.

      5.     Plaintiff, EMMANUEL GACHAU, was employed by Defendants from

February 18, 2019, until July 20, 2019, as a “Truck Driver,” at the regular rate of

$20.00 per hour. Plaintiff’s principle duties were to haul water to and from oil

fields located solely within the state of Texas.

      6.     Defendant, TIER ONE ENERGY SERVICES, LLC, is a limited

liability company existing under the laws of the State of Texas and maintains offices

in Reeves County, Texas.
            Case 4:20-cv-00034 Document 1 Filed 05/05/20 Page 3 of 7




      7.     Defendant, TIER ONE ENERGY SERVICES, LLC, is a company that

primarily operates a trucking business and is an employer as defined by 29 U.S.C. §

203(d).

      8.     Defendant, MARCOS GALVAN, is an individual residing in Reeves

County, Texas.

      9.     Defendant, MARCOS GALVAN, is an individual who at all times

relevant to this matter acted directly or indirectly in the interest of Defendant, TIER

ONE ENERGY SERVICES, LLC, in relationship to Plaintiff’s employment;

therefore, is a joint employer as defined by 29 U.S.C. § 203(d).

      10.    Defendant, MARCOS GALVAN, (1) possessed the power to hire and

fire the employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employment records.

      11.    Defendant, TIER ONE ENERGY SERVICES, LLC, has employees

subject to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff was

employed.

      12.    At all times material to this complaint, Defendant, TIER ONE

ENERGY SERVICES, LLC, employed two or more employees and had an annual

dollar volume of sales or business done of at least $500,000.00.
            Case 4:20-cv-00034 Document 1 Filed 05/05/20 Page 4 of 7




      13.       At all times material to this complaint, Defendant, TIER ONE

ENERGY SERVICES, LLC, was an enterprise engaged in interstate commerce,

operating a business engaged in commerce or in the production of goods for

commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      14.       At all times material to this Complaint, Defendants were the employers

of the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for his employment.

      15.       Plaintiff was individually engaged in commerce and produced goods

for commerce and his work was directly and vitally related to the functioning of

Defendants’ business activities. Specifically, Plaintiff performed work relating to

the production of oil and gas products for interstate commerce.



            VIOLATION OF THE OVERTIME PROVISIONS OF
                 THE FAIR LABOR STANDARDS ACT

      16.       Plaintiff 1) occupied the position of “Truck Driver;” 2) did not hold a

position considered as exempt under the FLSA; and, 3) was paid on an straight

hourly basis.

      17.       Defendants’ management required Plaintiff to work in excess of 40

hours in a workweek.

      18.       Plaintiff was not paid for his overtime work in accordance with the

FLSA.
            Case 4:20-cv-00034 Document 1 Filed 05/05/20 Page 5 of 7




      19.    Throughout the employment of Plaintiff, Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      20.    Specifically, Plaintiff was never paid any additional half-time premium

for the work performed for Defendants that was in excess of 40 hours in a workweek.

      21.    The work schedules for the Plaintiff required him to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous

workweeks.

      22.    In fact, Plaintiff worked numerous workweeks wherein he worked

between 80 and 100 hours in each workweek of his employment.

      23.    Defendants’ policy of not properly paying overtime is company-wide

and was willful.

      24.    Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      25.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiffs are entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      26.    The acts described in the above paragraphs violate the Fair Labor
             Case 4:20-cv-00034 Document 1 Filed 05/05/20 Page 6 of 7




Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

       27.    As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

       28.    Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

       WHEREFORE, Plaintiff, EMMANUEL GACHAU, demands Judgment

against Defendants, jointly and severally, for the following:

       a.     Awarding Plaintiff compensatory damages, service awards, attorneys’
              fees and litigation expenses as provided by law;

       b.     Awarding Plaintiff pre-judgment, moratory interest as provided by law,
              should liquidated damages not be awarded;

       c.     Awarding Plaintiff liquidated damages and/or statutory penalties as
              provided by law;

       d.     Awarding Plaintiff such other and further relief as the Court deems just
              and proper.


                             JURY TRIAL DEMAND

       Plaintiff, EMMANUEL GACHAU, demands a jury trial on all issues so

triable.
    Case 4:20-cv-00034 Document 1 Filed 05/05/20 Page 7 of 7




Respectfully submitted this May 5, 2020.

                        ROSS • SCALISE LAW GROUP
                        1104 San Antonio Street
                        Austin, Texas 78701
                        (512) 474-7677 Telephone
                        (512) 474-5306 Facsimile
                        Charles@rosslawpc.com




                        _________________________________
                        CHARLES L. SCALISE
                        Texas Bar No. 24064621
                        DANIEL B. ROSS
                        Texas Bar No. 789810
                        ATTORNEYS FOR PLAINTIFFS
